Title: From Tench Tilghman to Anonymous, 24 July 1781
From: Tilghman, Tench
To: Anonymous


                  
                     
                     Dear SirHead Quarters July 24th 81.
                  
                  I have this morning received your Favor of the 22d which Immediately laid before his Excellency.  He says before he can order a Court of Enquiry he must have somewhat to ground it upon, which can be Nothing but Charges regularly exhibited by Mr Sleight, or whoever else have been your Accusors, because a Court cannot proceed upon what Mr Sleight may or may not have said, and which he may refuse to appear before a military Court to prove.  you will therefore call upon Mr Sleight for a Copy of his intended Charges & know of him whether he will prosecute the matter before a military Court—If he will his Excellency will immediately order one—If he will not, & you can prove that he has circulated Reports injurious to your Character, your remedy is I think in civil Law.  I go on a Presumption that Sleight is not in the Service, & that he cannot be compeld to appear by any Authority of the Commandr in Chief.  I am very Sincerely yours &a
                  
                     T: Tilghman
                  
               